PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/240,273
Filing Date: 24 Jun 2014
Appellant(s): Lee et al.



__________________
Michele M. Simkin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following rejections on Appeal
1.  Claims 20, 25-26 and 44-52 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention for the same reasons set forth in the previous Office Actions mailed 10/09/2020 and 03/16/2021.

3.  Claims 20, 25-26, 44-49  and 52 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO1999062944 (IDS), or Kuo et al (J. Cell Biol, 152:1233-1246, 2001, IDS) each in view of Jing et al. (Cancer Research, Apr 2010) 70,(8) SUPPL.1. Abstract No: 1385) and/or Lee et al. (Clin Cancer Res 2008;14:1487-1493, IDS) and/or US 20120116057 and/or US 20120276125 for the same reasons set forth in the previous Office Actions mailed 10/09/2020 and 03/16/2021.


4.  Claims 20, 25-26 and 44-52 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO1999062944 (IDS), or Kuo et al (J. Cell Biol, 152:1233-1246, 2001, IDS) each in view of Jing et al. (Cancer Research, Apr 2010) 70,(8) SUPPL.1. Abstract No: 1385) and/or Lee et al. (Clin Cancer Res 2008;14:1487-1493, IDS)  and further in view of Ritzenthaler et al (Mol. BioSyst., 2008, 4, 1160–1169) and Peters et al (Blood. 2010;115:2057-2064)) for the same reasons set forth in the previous Office Actions mailed 10/09/2020 and 03/16/2021.

(2) Response to Argument

E The Enablement Rejection Should be Reversed 

 
1.  The claimed heterodimeric NC1-Fc molecule is described in both the as-filed specification and the Abdollahi Declaration

Fc domains via a (poly)peptide linker.” The Fc domain is described in the as-filed specification to “[confer] a dimeric structure on the NC-1 monomer as defined herein since Fc is a dimer itself.” See page 9, lines 34-36. (Emphasis added.)
Appellant asserts that the as-filed specification describes a NC-1 monomer linked to an Fc domain that is dimeric in structure, i.e., the heterodimeric NCl-Fc molecule as claimed and as described in the Abdollahi Declaration at ¶23 and Exhibit 2. Therefore, the claimed heterodimeric NCl-Fc molecule is described in both the as-filed specification and in the Abdollahi Declaration.
This is not found persuasive because the NC1-Fc presented in the specification is different from the heterodimeric NC1-Fc molecule disclosed in the Abdollahi Declaration at ¶23 as explained in the Non-Final Office action mailed 10/09/2020.  While the specification teaches an Fc-NC-1 fusion protein can be generated using standard biochemical methods discussed in a well-known manual on cloning techniques (page 6, lines 26+),  the Dr. Abdollahi Declaration, under 37CFR §1.132, filed 11/16/2018 states that the generation of Fc-NC1 was not a straight forward process as evident from the fact that the inventors have spent almost a decade now to achieve systems for large scale production of NC-1 and failed with numerous constructs and classical tags (see Exhibit 2, 1st ¶ under Engineering collagen 18 NC-1-Fc).  It is noted that the Abdollahi declaration (11/16/2018) was filed 7 years after the filing date of the instant application (08/23/2011).

The specification at page 12, lines 26+ discloses that the amino acid sequences of a mouse and human Fc domain which can be used for the generation of an oligomer or a fusion protein of the invention, e.g., an Fc-NC-1 or NC-1-Fc fusion protein are shown in SEQ ID NOs: 5 and 6, respectively.  The specification under section/Example 2.7 discloses the generation and expression of a mFc-NC-1 fusion protein.  The specification uses the NC1 of SEQ ID NO: 3 fused to the Fc of SEQ ID NO: 5, which will be tested for anti-tumor activity and longer half-life of this protein (page 45, lines 10+).   Fig. 7 show SDS gel of a mFC-NC-1 fusion protein as a function of the amount of plasmid used in transfection of 293 kidney cells under reduced and non-reduced conditions.  Under reduced conditions, the product is a single chain consisting of Fc and NC-1.  Under non-reduced conditions, the product is a dimer because Fc is disulfide bonded (i.e., homodimeric NC1-Fc wherein Exhibit 2, Fig. 1 shows it failed after successful expression due to aggregation).

However, the Abdollahi Declaration, filed 11/16/2018, discloses a different NC1-Fc molecule of heterodimeric proteins consisting of NCl-Fc(knob) with Fc(hole) fused to different moieties including an IgG Fab fragment (Fig. 2).  This molecule preserves all excellent properties of Fc plus the trimeric NCI. Surprisingly, this trimeric NCl-Fc (Knob in Hole) alias NCl-Fc(KiH) 

According to the Abdollahi Declaration, the issue not NC1-Fc expression or production, rather the issue is NC1-Fc aggregation. Exhibit 2 shows that such homodimeric NC1-Fc failed after successful expression due to aggregation.  Importantly, the heterodimeric NC1-Fc comprising NC1-Fc(knob) with Fc(hole)  was not reduced to practice in the specification as-filed.  

The Examiner acknowledges the presence of a single chain the murine Fc-NC1 molecule band in Fig. 7 of the specification and dimeric murine Fc-NCl molecule bands under non-reduced condition. However,  it is Dr. Abdollahi who provided the declaration stating that upon production of the NCl-Fc or Fc-NCl molecule, the fusion protein starts to oligomerize over the NCI domain to form a trimer and over the Fc-domain to form a Fc-Fc dimer. This leads to high-level aggregation as one sees in low efficacy of recombinant NC1 production. We have spent a decade of research to overcome this issue. This is because we found that the Fc-domain could assist in stabilizing the oligomerization force at the NC1 domain and at the same time substantially enhances the production of the molecule using the classical immunoglobulin path of expression and secretion. However, as we will point out below production of a functional Fc-tagged molecule is not a trivial step and requires numerous optimization steps, ¶13 of the Declaration.  Further, the declaration states that the production of collagen 18 NC1 was a challenge due to aggregation of the molecule over the oligomerization domain. As mentioned above, no in vivo data existed on the efficacy of recombinant NCI and little research was conducted on this molecule, which was believed to only be a precursor molecule to endostatin. but production of NC1 was never enough for a preclinical dosing of animals. Thus, production of NC1 amounts relevant for preclinical and clinical studies constituted a seemingly insurmountable challenge. Below are data showing the expression of human and mouse His-tag NCI and the ultra-low yield of these proteins, ¶16 of the Declaration.  All classical approaches to form an N- or C- terminal IgGl Fc-tag failed, due to aggregation and low to absent expression of recombinant NC1 protein. Also attempts to increase Fc-dimer formation force versus oligomerization force by NC1 (N-terminal domain), e.g., by co-transfecting the cells with a second Fc-plasmid to predominantly form dimeric Fc-Fc-(dimer)NCl that after successful expression would have formed oligomers over the NC1 domain, failed. Once Fc is inserted in the cell, the cell preferentially produces Fc-dimers as Fc-NCl molecule is prone to aggregation ¶22 of the Declaration.

Thus faced with seemingly insurmountable challenge regarding the production of NC1 amounts relevant for preclinical and clinical studies to treat the angiogenesis-related disease listed in claim 20, undue experimentation would be required of the skilled artisan to produce sufficient NC1-Fc amounts sufficient to treat those angiogenesis-related diseases using therapeutically effective doses. As noted by the Declaration, no in vivo data existed on the efficacy of recombinant NC1 and little research was conducted on this molecule because production of NC1 was never enough for a preclinical dosing of animals.  

The instant claims are not enabled for any NC1-Fc by the specification as-filed. The heterodimeric NC-1-Fc (KiH) was not made part of the specification as-filed. The Fc-NC-1 or 

2. The claimed heterodimeric NCl-Fc molecule is sufficiently produced to be tested in a murine model
At the middle of page 12 of the Brief, Appellant points to Exhibit 2 of the Abdollahi Declaration is utilized by the Examiner to show that aggregation presents an issue for generating enough NCl-Fc molecules to be tested in animal model. Appellant would like to point out that the statement regarding aggregation from Exhibit 2 is taken out of context by the Examiner. Specifically, Exhibit 2 states that “”[i]n classical Fc-tagging approaches, one would produce an N- or C-terminal conjugated Fc-NC-1 molecule that, without the NC-1 oligomerization domain, See page 2, first paragraph, of Exhibit 2. (Emphasis added.)

This is not found persuasive because there is no misrepresentation of the declaration statements.  The declaration statements are clear and concise and Appellant does not explain the correct context of the statements.

Appellant submits that in contrast to the classical Fc-tagged NC-1 molecules, the claimed heterodimeric NCl-Fc molecule forms a non-triple helical trimerization. Furthermore, enough protein was generated by the Appellant for testing in a Lewis lung cancer (LLC) murine model. In particular, Figures 3, 4A, and 4B of the Abdollahi Declaration show that the claimed heterodimeric NCl-Fc molecule unexpectedly outperforms Fc-Endostatin and all monomeric endostatins in vivo when administered as recombinant protein at isomolar concentrations to lung tumor bearing mice.  As such, it is erroneous to apply the aggregation issue of classical Fc-tagged molecule to the claimed heterodimeric NCl-Fc molecule and conclude that the claimed heterodimeric NCl-Fc molecule is not enabled by the application while the Abdollahi Declaration has clearly shown that the claimed heterodimeric NCl-Fc molecule has been produced and tested in lung tumor bearing mice.

This is not found persuasive because the results obtained by Dr. Abdollahi with respect to the Lewis lung cancer (LLC) murine model used Fc-KiH-NC1 heterodimer, which was not part of the specification disclosure at the time of filing. For Example, Figure 3 of the Abdollahi Declaration shows tumor growth kinetic of syngeneic Lewis Lung Cancer (LLC) model I 

F. The Obviousness Rejection Should be Reversed
At the middle of page 13 of the Brief, Appellant submits that the ’944 publication, Kuo, Jing, and Lee do not provide any teaching, suggestion, or motivation to formulate a protein oligomer comprising at least two NCI monomers and an Fc domain of an immunoglobulin. Further, the cited references do not provide a reasonable expectation of success in arriving at the claimed 

This is not found persuasive because those of skill in the art would have had reason to fuse the NC1 of WO1999062944 and  Kuo et al to the Fc domain as taught in the Jing et al and Lee references and the `057 and `125 publications to improve NC1 half-life and efficacy, reduce aggregation and/or increase stability. “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 416 (2007).  Also, it was stated that "if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill". KSR Int'l Co. v. Teleflex Inc., 550 U.S. m, 2007 WL 1237837, at "13 (2007). 

1. There Is No Motivation To Fuse The NCI And Fc Molecules Due To The Two Opposing Oligomerization Forces i.e. Trimerization of NCI (Trimer) And Dimerization of Fc Structures
At the middle of page 13 of the Brief, Appellant argues that because of the difference in structure between NCI and Fc, a person of ordinary skill in the art at the time the claimed invention was made would not have been motivated to fuse the two molecules together. Specifically, it was well-known that the association domain of NCI forms a trimer and the Fc domain forms a dimer. Further and for reasons of record, these opposing oligomerization forces lead to See, e.g., the Abdollahi Declaration at ¶ 22. Furthermore, the Examiner refers to other approaches using Fc-tag for producing oligomers (e.g., hexamers as suggested by the Examiner) without considering that those proteins-tagged with Fc do not contain another force for oligomerization within the molecule.

Appellant submits that aperson of ordinary skill in the art at the time the present application was filed did not know that it was even possible to express a functional Fc-NCl fusion protein containing a dimerizing Fc domain and the trimerization domain of NCI. Further, the difficulties in expression of NCI per se would have dissuaded the skilled artisan from attaching additional molecules that would have been expected to oligomerize the complex any further. Accordingly, it was not obvious or straightforward to arrive at the claimed method of using an Fc-NCl molecule for treatment. In particular, there was no reasonable expectation of success for the person skilled in the art in producing the NCl-Fc oligomer of the present invention comprising these two different oligomerization domains.

This is not found persuasive because Jing et al, Lee,  the `057 publication and the `125 publication teachings that fusing an Fc to endostatin or a polypeptide would prolong circulatory half-life and improve anti-tumor activity of endostatin, significantly improves endostatin half-life and efficacy and reducing aggregation of a polypeptide would motivate those skill in the art to fuse the NC1 of WO1999062944 and  Kuo et al to the Fc domain of taught in Jing et al, Lee references, `057 and `125 publications to improve NC1 half-life and efficacy, reducing aggregation and/or increase stability. “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 416 (2007).  Also, it was stated that "if a technique has been 

There is no teachings that the formation of higher-order multimeric structures of Fc-NC1 comprising a dimerizing Fc domain and the trimerization domain of NCI would result in unfavorable results. In the contrary, the teachings of the `944 publication and Kuo et al show that all oligomerization states of endostatin (ES) inhibit tube formation.  There is no discouragement nor skepticism in the prior art for fusing the Fc to NC1 of the collagen 18, particularly in light of the prior art teachings that all oligomerization states of endostatin inhibit tube formation and motogenic activity (see Fig 3F of Kuo et al and e Fig. 4 of the `944 publication).

Further, the specification at page 6, lines 26+ discloses that the protein oligomer or peptide oligomer or fusion protein of the invention, in an aspect, can be manufactured by chemical synthesis or recombinant molecular biology techniques well known to the person skilled in the art; see, e.g,, Sambrook et al. 2001, Molecular cloning : a laboratory manual / Sambrook, Joseph; Russell, David W. —. 3rd ed. — New York: Cold Spring Harbor Laboratory, 2001.  

Also, the specification at page 12, lines 26+, discloses that as evident to those skilled in the art, in principle, any IgG isoform can be used to generate the oligomer or fusion protein of the invention.  Even subfragments or single chains of the Fc domain of IgG can be used in order to prolog the half-life or oligomerization of the oligomer or fusion protein of the invention.  The 

The NC1 and Fc of Dr. Abdollahi declaration is limited to a particular species of trimericic NC-1-Fc-KiH, while the claims are directed to a genus of Fc-NC1 and NC1-Fc including those generated by the combined reference teachings.  Moreover, the `057 publication teaches and claims methods of reducing aggregation of a polypeptide comprising a CH3 domain having a serine at position 364, said method comprising: a) mutating a nucleic acid encoding the polypeptide such that the serine at position 364 is substituted with another amino acid; b) expressing the nucleic acid of a) in a recombinant host cell culture to produce a polypeptide comprising a CH3 domain having an amino acid substitution at Ser364; c) purifying the polypeptide from the culture, wherein aggregation of the purified polypeptide is less than 10% (see published claim 32).  The combination of the primary references with the `057 publication would results in NC1-Fc with reduced aggregation in the absence of evidence to the contrary.  Applicant argument is directed to a particular species that is not disclosed in the instant specification, while their claims encompass a genus of Fc-NC1 and NC1-Fc.  The combined reference teachings arrived to the claimed genus. 

Importantly, the teachings of the prior art of Jing, Lee and the `057 and `125 publications are commensurate with the teachings of the specification, and if the specification enabling, so too is 

It remains that those of skill in the art would have had reason to fuse the NC1 of WO1999062944 and  Kuo et al to the Fc domain of taught in Jing et al, Lee references, `057 and `125 publications to improves NC1 half-life and efficacy, reducing aggregation and/or increase stability. “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 416 (2007).  Also, it was stated that "if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill". KSR Int'l Co. v. Teleflex Inc., 550 U.S. m, 2007 WL 1237837, at "13 (2007). 

2. Appellant’s claimed invention exhibits unexpected results not taught or suggested by the cited references
At the middle of page 15 of the Brief, Appellant points to evidence of unexpected results is presented in the Abdollahi Declaration, which details experimental data showing that the claimed protein oligomer exhibits superior tumor growth inhibition and outperforms the dimer Fc-endostatin molecules of the ’944 publication and Kuo.
Appellant submits that these data and the data presented in the application demonstrate that NCI is not simply oligomerizing the endostatin domain. The data support that NCI is the active anti-
This is not found persuasive because Abdollahi declaration, under 37 CFR 1.132, filed 11/16/2018, is insufficient to overcome the 103 rejections for the following reasons:
1) the showing of unexpected results is not commensurate in scope with the claimed invention. 
(a) The showing expected results is limited to a particular trimeric NC1-Fc-(KiH) molecule, while the claims are directed to a genus of NC1-Fc and Fc-NC1 molecules.  
(b) the showing expected results is limited to the inhibition of LLC tumor growth, while the claims are directed to a genus of angiogenesis-related diseases including wherein the angiogenesis-related disease is selected from the group consisting of angiogenesis-dependent cancer, solid tumors, melanomas, tumor metastases, blood borne tumors, leukemias, benign tumors, hemangiomas, acoustic neuromas, neurofibromas, trachomas, pyogenic granulomas, rheumatoid arthritis, psoriasis, ocular angiogenic diseases, diabetic retinopathy, retinopathy of prematurity, macular degeneration, corneal graft rejection, neovascular glaucoma, retrolental fibroplasias, rubeosis, Osler-Webber syndrome, myocardial angiogenesis, plaque neovascularization, telangiectasia, hemophiliac joints, angiofibroma, wound granulation, diseases of excessive or abnormal stimulation of endothelial cells, intestinal adhesions, atherosclerosis, scleroderma, hypertrophic scars (keloids), diseases that have angiogenesis as a pathologic consequence, cat scratch disease (Rochele minalia quintosa), and ulcers (Helobacter pylori). The showing of unexpected results is limited to the inhibition of LLC tumor growth but fails to show the effect of the claimed NC1-Fc / Fc-NC1 on angiogenesis as claimed.
There is no showing that other embodiments falling within the claims will behave in a similar manner.
prima facie case.  Not all the combinations of NC1 monomers and Fc would result in the surprising effect of angiogenesis-related diseases. There is no showing that other embodiments falling within the claim will behave in a similar manner.    
Thus the results achieved occurred exclusively in an embodiment of the invention as recited in claim 1 (e.g., LLC cell line and Trimeric NC1-Fc(KiH)) renders the observations not commensurate in scope to claim 1, indeed, not drawn to the invention as claimed at all. The results are, therefore, of limited value in overcoming the Examiner’s strong prima facie case.
3. The Cited References Do Not Provide The Motivation To Select NCI As A Therapeutic, As NCI Was Thought To Enhance Migration of Tumor Cells
At the bottom of page 16 of the Brief, Appellant submits that the ’944 publication generated oligomeric and monomeric endostatins to determine whether the precursor protein NCI had any biological effects. The Abdollahi Declaration, ¶8. The ’944 publication further postulated a motility enhancing effect to NCI, which can be abrogated or counteracted by endostatin. Id. Furthermore, the ’944 publication states that activation of an endostatin, in reference to an oligomeric endostatin, “includes increased anti-angiogenic activity, increased tumorigenic activity and/or increased scatter factor activity.” (See page 10, lines 16-20) increasing tumorigenic activity. Note that the angiogenesis-related disease as recited in present claim 20 encompasses angiogenesis-dependent cancer such as solid tumors, melanomas, tumor metastases, blood born tumors, and leukemias. Therefore, a person of ordinary skill in the art would not have been guided by or be motivated to utilize NCI in an angiogenesis-dependent cancer setting since the ’944 publication teaches that the oligomeric endostatin has an increased tumorigenic activity.
Appellant submits that the teaching of the ’944 publication and Kuo do not support the Examiner’s conclusion that the inhibition of tube formation and scatter activity of endostatin oligomers equate with anti-tumor effect. To the contrary, the ’944 publication attributes a tumorigenic activity to oligomeric endostatin and Kuo states that no significant anti angiogenic activity is observed for NCI or endostatin dimers.
This is not found persuasive because the instant claims are directed to methods inhibiting angiogenesis-related disease, i.e., inhibition of tube formation and not to inhibition of LLC growth as shown in the Abdollahi declaration.   The instant claims are concerned with anti-angiogenic activity and not tumorigenic activity as argued.  It appears that applicant admits that the `944 publication teaches the anti-angiogenic activity as disclosed in page 10, lines 16-20.   It is noted that in considering the disclosure of a reference, it is proper to take into account not only specific teaching of the reference but also the inferences which one skilled in the art would be reasonably be expected to draw therefrom In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968).  See MPEP 2144.01. Furthermore, specific statements in the references themselves which would spell out the claimed invention are not necessary to show obviousness, since questions of obviousness involves not only what references expressly teach, but what they would collectively suggest to one of ordinary skill in the art.  See CTS Corp. v. Electro Materials Corp. of America  202 USPQ 22 (DC SNY ); and In re Burckel  201 USPQ 67 (CCPA). In re Burckel is cited in MPEP 716.02.  Here, the `994 publication express teaches that endostatin oligomers are useful for inhibiting endothelial cell tubule formation, regulating cellular morphogenesis and treating metastatic cancers and angiogenesis-dependent disease (see page 1, under Field of the 
The `994 publication teaches and claims methods of inhibiting tubulogenesis (i.e., angiogenesis)/ tumorigenesis ( i.e., angiogenesis-related disease) comprising, administering to an endothelial cell a tubulogenesis inhibiting amount of a protein oligomer comprising more than one endostatin monomer (published claims 18 and 26), wherein the protein oligomer is a dimer of endostatin monomers (published claim 19), wherein the protein oligomer comprises more than one NCI region fragment of collagen XVIII (comprising non-triple helical timerization domain) having a molecular weight of approximately 38 kDa (trimer) such that each NC1 fragment contains an endostatin monomer (published claim 22), wherein the oligomer is a trimer (i.e., at least two NC-1 monomers) (published claim 23), wherein the protein oligomer further comprises a metal dimerizing component (published claim 24).  A summary of all the different endostatin derivatives when tested in matrigel tube formation assay is provided in Fig 4, which illustrates that Fc-ES dimer, Fc-ES (Q7→C7) dimer, ES (Q7→C7) dimer and ES timer inhibit tube formation and have scatter activity.  These data indicate that all the dimeric endostatin and trimeric endostatin (i.e., NC1 of C18) constructs are equivalent in treating/preventing tumorigenesis. 


    PNG
    media_image2.png
    531
    508
    media_image2.png
    Greyscale


The Examiner notes that Kuo et al never referenced Ackley et al., J. Cell Biol., 152:1219-1232 (2001) even though David Ackley is an author on the Kuo et al reference.    The importance  of the Kuo et al reference is their finding /outcome /results.  Kuo et al teaches that in vitro recombinant c18 NC1 inhibits endothelial tube formation (Fig. 1 &2). Fig. 3F provides summary of motogenic activity of monomeric, dimeric, and trimeric ES domain derivatives, wherein both the dimeric and trimeric ES domain inhibited tube formation (i.e., angiogenesis).  The activity of c18 derivatives in which the ES domain is oligomerized, versus the inactivity of ES monomers is summarized (Fig. 3 F).  Kuo et al teaches that trimeric c18 NC1 domain can thus modulate the matrix-regulated motility and morphogenesis of numerous cell types and possesses considerably broader tissue tropism than described for monomeric c18 ES domains (page 1240, left col., 1st ¶).  Kuo et al show dose-dependent reversal of c18 NC1 inhibition of HUVEC tube formation by ES monomer.Fig. 3F

    PNG
    media_image3.png
    487
    541
    media_image3.png
    Greyscale

In response to Abdollahi  declaration that the skilled person would not have been motivated to use a compound (i.e., NC1) that enhances migration of tumor cells and endothelium as a therapeutic, this is the opinion of Dr. Abdollahi unsupported by additional evidence. The examiner notes that while the ’944 publication states that activation of an endostatin, in reference to an oligomeric endostatin, “includes increased anti-angiogenic increased tumorigenic activity and/or increased scatter factor activity.” (See page 10, lines 16-20) (Emphasis added),  the `944 publication was not discouraged from claiming methods of inhibiting tubulogenesis / tumorigenesis comprising administering to an endothelial cell a tumorigenesis inhibiting amount of a protein oligomer comprising more than one endostatin monomer, wherein the oligomer has scatter factor activity (see published claims 14 and 26).  Given that the ‘944 publication teaches and claims administering oligomeric forms of endostatin to inhibit tumorgenesis, appellant’s assertions that artisans would be dissuaded from arriving at the claimed invention are not persuasive.  

It remains that those of skill in the art would have had reason to fuse the NC1 of WO1999062944 and  Kuo et al to the Fc domain of taught in Jing et al, Lee references, `057 and `125 publications to improves NC1 half-life and efficacy, reducing aggregation and/or increase stability. “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 416 (2007).  Also, it was stated that "if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill". KSR Int'l Co. v. Teleflex Inc., 550 U.S. m, 2007 WL 1237837, at "13 (2007). 

4. The ’057 publication, the ’125 publication, Ritzenthaler, and Peters Do Not Cure the Deficiencies Of The Primary References
At the middle of page 18 of the Brief, Appellant argues that the ’057 publication and the ’ 125 publication are cited for disclosing modification of a CFb domain to reduce aggregation (see the ’057 publication) and generating a knob-into-hole modification (see the ’ 125 publication”). Ritzenthaler is cited for disclosing that fibronectin is expressed by cancer cells and Peters is cited for disclosing that Fc fusion proteins have been made as dimers. However, none of the ’057 publication, the ’ 125 publication, Ritzenthaler, or Peters provides any teaching, suggestion, or motivation for a person of ordinary skill in the art to formulate the claimed protein oligomer or provide the skilled artisan with a reasonable expectation of success that the claimed protein oligomer possess superior tumor growth inhibition as compared with endostatin oligomers. 
This is not found persuasive because those skilled in the art would target lung carcinoma NSCLC and SCLC by Ritzenthaler et al in the treatment taught in the combined reference teachings because overexpression of COX-2 is considered important for tumor invasion, angiogenesis, wherein increased invasiveness of human NSCLC cells has also been linked to elevated COX-2 expression, wherein fibronectin stimulates the expression of COX-2 as taught by Ritzenthaler et al (page 1164, 3rd col., 1st ¶). Those of skill in the art would have a reason to fuse the NC1 dimeric and trimeric molecules taught by the `944 publication and Kuo et al with  a monomeric Fc fusion taught by Peters et al to enhance the NC1 pharmacodynamic and pharmacokinetics properties.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MAHER M HADDAD/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        
Conferees:
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.